                                                       Case 2:18-cv-01919-RFB-BNW Document 147-14 Filed 07/30/21 Page 1 of 15



                                                       1   Amy F. Sorenson, Esq.
                                                           Nevada Bar No. 12495
                                                       2   Blakeley E. Griffith, Esq.
                                                           Nevada Bar No.: 12386
                                                       3   Kiah D. Beverly-Graham, Esq.
                                                           Nevada Bar No. 11916
                                                       4   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Pkwy, #1100
                                                       5   Las Vegas, Nevada 89169
                                                           Telephone: 702-784-5200
                                                       6   Facsimile: 702-784-5252
                                                           Email: asorenson@swlaw.com
                                                       7          bgriffith@swlaw.com
                                                                  kbeverly@swlaw.com
                                                       8
                                                           Attorneys for Defendant Bank of America, N.A.
                                                       9

                                                      10                              UNITED STATES DISTRICT COURT
                                                      11                                        DISTRICT OF NEVADA
                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                            RICHARD ZEITLIN, ADVANCED                        Case No.: 2:18-cv-01919-RFB-DJA
                         LAW OFFICES

                          702.784.5200




                                                      14    TELEPHONY CONSULTANTS, MRZ
                               L.L.P.




                                                            MANAGEMENT, LLC, DONOR
                                                      15    RELATIONS, LLC, TPFE, INC.,
                                                            AMERICAN TECHNOLOGY SERVICES,                    DEFENDANT BANK OF AMERICA
                                                      16    COMPLIANCE CONSULTANTS,                          N.A.’S NINTH SUPPLEMENT TO ITS
                                                            CHROME BUILDERS CONSTRUCTION,                    INITIAL DISCLOSURES
                                                      17    INC., and UNIFIED DATA SERVICES,

                                                      18                          Plaintiffs,

                                                      19    v.

                                                      20    BANK OF AMERICA, N.A., and JOHN and
                                                            JANE DOES 1-100,
                                                      21
                                                                                  Defendants.
                                                      22

                                                      23          Defendant Bank of America, N.A. (“BANA”), by and through its attorneys of record, Snell

                                                      24   & Wilmer L.L.P., makes this Ninth Supplement to its Initial Disclosures in accordance with Federal

                                                      25   Rules of Civil Procedure 26(a)(1) and 26(e) (updated or new information is in bold). This

                                                      26   disclosure is subject to supplementation and/or amendment pursuant to Federal Rule of Civil

                                                      27   Procedure 26(e).

                                                      28   ///


                                                                                                                                Plaintiffs' Exhibit 11
                                                       Case 2:18-cv-01919-RFB-BNW Document 147-14 Filed 07/30/21 Page 2 of 15



                                                       1         I.   INDIVIDUALS LIKELY TO HAVE DISCOVERABLE INFORMATION THAT
                                                                      BANA MAY USE TO SUPPORT ITS CLAIMS OR DEFENSES
                                                       2
                                                                      1.     Richard Zeitlin
                                                       3                     c/o Robert G. Bernhoft, Esq.
                                                                             Thomas E. Kimble, Esq.
                                                       4                     The Bernhoft Law Firm, S.C.
                                                                             1402 E. Cesar Chavez Street
                                                       5                     Austin, Texas 78702
                                                                             Phone: 512.582.2100
                                                       6

                                                       7                            AND

                                                       8                     Joel F. Hansen, Esq.
                                                                             Hansen & Hansen, LLC
                                                       9                     9030 W. Cheyenne Avenue, #210
                                                                             Las Vegas, Nevada 89129
                                                      10                     Phone: 702.906.1300

                                                      11              Mr. Zeitlin is a plaintiff in this matter. BANA anticipates Mr. Zeitlin will testify regarding

                                                      12   the allegations in the complaint.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13              2.     Advanced Telephony Consultants – Fed. R. Civ. P. 30(b)(6) Witness(es)
                    Las Vegas, Nevada 89169




                                                                             c/o Robert G. Bernhoft, Esq.
                         LAW OFFICES

                          702.784.5200




                                                      14                     Thomas E. Kimble, Esq.
                               L.L.P.




                                                                             The Bernhoft Law Firm, S.C.
                                                      15                     1402 E. Cesar Chavez Street
                                                                             Austin, Texas 78702
                                                      16                     Phone: 512.582.2100

                                                      17                            AND
                                                      18                     Joel F. Hansen, Esq.
                                                                             Hansen & Hansen, LLC
                                                      19                     9030 W. Cheyenne Avenue, #210
                                                                             Las Vegas, Nevada 89129
                                                      20                     Phone: 702.906.1300
                                                      21              Advanced Telephony Consultants is a plaintiff in this matter. BANA anticipates Advanced
                                                      22
                                                           Telephony Consultants’ corporate designee will testify regarding the allegations in the complaint.
                                                      23
                                                                      3.     MRZ Management, LLC – Fed. R. Civ. P. 30(b)(6) Witness(es)
                                                      24                     c/o Robert G. Bernhoft, Esq.
                                                                             Thomas E. Kimble, Esq.
                                                      25                     The Bernhoft Law Firm, S.C.
                                                                             1402 E. Cesar Chavez Street
                                                      26                     Austin, Texas 78702
                                                                             Phone: 512.582.2100
                                                      27

                                                      28   ///

                                                                                                             -2-
                                                                                                                                      Plaintiffs' Exhibit 11
                                                       Case 2:18-cv-01919-RFB-BNW Document 147-14 Filed 07/30/21 Page 3 of 15



                                                       1                         AND
                                                       2                  Joel F. Hansen, Esq.
                                                                          Hansen & Hansen, LLC
                                                       3                  9030 W. Cheyenne Avenue, #210
                                                                          Las Vegas, Nevada 89129
                                                       4                  Phone: 702.906.1300
                                                       5          MRZ Management, LLC is a plaintiff in this matter. BANA anticipates MRZ Management,

                                                       6   LLC’s corporate designee will testify regarding the allegations in the complaint.

                                                       7          4.      Donor Relations, LLC – Fed. R. Civ. P. 30(b)(6) Witness(es)
                                                                          c/o Robert G. Bernhoft, Esq.
                                                       8                  Thomas E. Kimble, Esq.
                                                                          The Bernhoft Law Firm, S.C.
                                                       9                  1402 E. Cesar Chavez Street
                                                                          Austin, Texas 78702
                                                      10                  Phone: 512.582.2100
                                                      11
                                                                                 AND
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                          Joel F. Hansen, Esq.
                                                                          Hansen & Hansen, LLC
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                          9030 W. Cheyenne Avenue, #210
                         LAW OFFICES




                                                                          Las Vegas, Nevada 89129
                          702.784.5200




                                                      14
                                                                          Phone: 702.906.1300
                               L.L.P.




                                                      15          Donor Relations, LLC is a plaintiff in this matter. BANA anticipates Donor Relations,
                                                      16   LLC’s corporate designee will testify regarding the allegations in the complaint.
                                                      17
                                                                  5.      TPFE, Inc. – Fed. R. Civ. P. 30(b)(6) Witness(es)
                                                      18                  c/o Robert G. Bernhoft, Esq.
                                                                          Thomas E. Kimble, Esq.
                                                      19                  The Bernhoft Law Firm, S.C.
                                                                          1402 E. Cesar Chavez Street
                                                      20                  Austin, Texas 78702
                                                                          Phone: 512.582.2100
                                                      21
                                                                                 AND
                                                      22
                                                                          Joel F. Hansen, Esq.
                                                      23                  Hansen & Hansen, LLC
                                                                          9030 W. Cheyenne Avenue, #210
                                                      24                  Las Vegas, Nevada 89129
                                                                          Phone: 702.906.1300
                                                      25

                                                      26          TPFE, Inc. is a plaintiff in this matter. BANA anticipates TPFE, Inc.’s corporate designee

                                                      27   will testify regarding the allegations in the complaint.

                                                      28   ///

                                                                                                          -3-
                                                                                                                                 Plaintiffs' Exhibit 11
                                                       Case 2:18-cv-01919-RFB-BNW Document 147-14 Filed 07/30/21 Page 4 of 15



                                                       1          6.      American Technology Services – Fed. R. Civ. P. 30(b)(6) Witness(es)
                                                                          c/o Robert G. Bernhoft, Esq.
                                                       2                  Thomas E. Kimble, Esq.
                                                                          The Bernhoft Law Firm, S.C.
                                                       3                  1402 E. Cesar Chavez Street
                                                                          Austin, Texas 78702
                                                       4                  Phone: 512.582.2100
                                                       5                         AND
                                                       6                  Joel F. Hansen, Esq.
                                                                          Hansen & Hansen, LLC
                                                       7                  9030 W. Cheyenne Avenue, #210
                                                                          Las Vegas, Nevada 89129
                                                       8                  Phone: 702.906.1300
                                                       9

                                                      10          American Technology Services is a plaintiff in this matter. BANA anticipates American

                                                      11   Technology Services’ corporate designee will testify regarding the allegations in the complaint.

                                                      12          7.      Compliance Consultants – Fed. R. Civ. P. 30(b)(6) Witness(es)
             3883 Howard Hughes Parkway, Suite 1100




                                                                          c/o Robert G. Bernhoft, Esq.
Snell & Wilmer




                                                      13                  Thomas E. Kimble, Esq.
                    Las Vegas, Nevada 89169




                                                                          The Bernhoft Law Firm, S.C.
                         LAW OFFICES

                          702.784.5200




                                                      14                  1402 E. Cesar Chavez Street
                               L.L.P.




                                                                          Austin, Texas 78702
                                                      15                  Phone: 512.582.2100
                                                      16                         AND
                                                      17
                                                                          Joel F. Hansen, Esq.
                                                      18                  Hansen & Hansen, LLC
                                                                          9030 W. Cheyenne Avenue, #210
                                                      19                  Las Vegas, Nevada 89129
                                                                          Phone: 702.906.1300
                                                      20

                                                      21          Compliance Consultants is a plaintiff in this matter. BANA anticipates Compliance

                                                      22   Consultants’ corporate designee will testify regarding the allegations in the complaint.

                                                      23          8.      Chrome Builders Construction, Inc. – Fed. R. Civ. P. 30(b)(6) Witness(es)
                                                                          c/o Robert G. Bernhoft, Esq.
                                                      24                  Thomas E. Kimble, Esq.
                                                                          The Bernhoft Law Firm, S.C.
                                                      25                  1402 E. Cesar Chavez Street
                                                                          Austin, Texas 78702
                                                      26                  Phone: 512.582.2100
                                                      27   ///
                                                      28   ///

                                                                                                         -4-
                                                                                                                                  Plaintiffs' Exhibit 11
                                                       Case 2:18-cv-01919-RFB-BNW Document 147-14 Filed 07/30/21 Page 5 of 15



                                                       1                         AND
                                                       2                  Joel F. Hansen, Esq.
                                                                          Hansen & Hansen, LLC
                                                       3                  9030 W. Cheyenne Avenue, #210
                                                                          Las Vegas, Nevada 89129
                                                       4                  Phone: 702.906.1300
                                                       5          Chrome Builders Construction, Inc. is a plaintiff in this matter. BANA anticipates Chrome
                                                       6
                                                           Builders Construction, Inc.’s corporate designee will testify regarding the allegations in the
                                                       7
                                                           complaint.
                                                       8
                                                                  9.      Unified Data Services – Fed. R. Civ. P. 30(b)(6) Witness(es)
                                                       9                  c/o Robert G. Bernhoft, Esq.
                                                                          Thomas E. Kimble, Esq.
                                                      10                  The Bernhoft Law Firm, S.C.
                                                                          1402 E. Cesar Chavez Street
                                                      11                  Austin, Texas 78702
                                                                          Phone: 512.582.2100
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                                 AND
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                          Joel F. Hansen, Esq.
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                                          Hansen & Hansen, LLC
                               L.L.P.




                                                      15                  9030 W. Cheyenne Avenue, #210
                                                                          Las Vegas, Nevada 89129
                                                      16                  Phone: 702.906.1300

                                                      17          Unified Data Services is a plaintiff in this matter. BANA anticipates Unified Data Services’

                                                      18   corporate designee will testify regarding the allegations in the complaint.

                                                      19          10.     Andrew Frey
                                                                          c/o United States Secret Service
                                                      20
                                                                          1700 Montgomery St, Suite 300
                                                      21                  San Francisco, CA 94111
                                                                          Phone: 415.576.1210
                                                      22
                                                                  Andrew Frey is a former BANA employee. BANA may call Mr. Frey to testify regarding
                                                      23
                                                           the facts and circumstances surrounding the allegations in, and defenses to, the complaint, including
                                                      24
                                                           any other relevant facts, circumstances, or information.
                                                      25
                                                           ///
                                                      26
                                                           ///
                                                      27
                                                           ///
                                                      28

                                                                                                          -5-
                                                                                                                                  Plaintiffs' Exhibit 11
                                                       Case 2:18-cv-01919-RFB-BNW Document 147-14 Filed 07/30/21 Page 6 of 15



                                                       1          11.     Denise Watkins
                                                                          c/o Amy F. Sorenson, Esq.
                                                       2                  Blakeley E. Griffith, Esq.
                                                                          Snell & Wilmer L.L.P.
                                                       3                  3883 Howard Hughes Parkway, Suite 1100
                                                                          Las Vegas, NV 89169
                                                       4                  Phone: 702.784.5200
                                                       5
                                                                  Denise Watkins is a BANA employee. BANA may call Ms. Watkins to testify regarding
                                                       6
                                                           the facts and circumstances surrounding the allegations in, and defenses to, the complaint, including
                                                       7
                                                           any other relevant facts, circumstances, or information.
                                                       8
                                                                  12.     Jean Miller
                                                       9                  c/o Amy F. Sorenson, Esq.
                                                                          Blakeley E. Griffith, Esq.
                                                      10                  Snell & Wilmer L.L.P.
                                                                          3883 Howard Hughes Parkway, Suite 1100
                                                      11                  Las Vegas, NV 89169
                                                                          Phone: 702.784.5200
                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13          Jean Miller is a BANA employee. BANA may call Ms. Miller to testify regarding the facts
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   and circumstances surrounding the allegations in, and defenses to, the complaint, including any
                               L.L.P.




                                                      15   other relevant facts, circumstances, or information.

                                                      16          13.     Bank of America, N.A. – Fed. R. Civ. P. 30(b)(6) Witness(es)
                                                                          c/o Amy F. Sorenson, Esq.
                                                      17                  Blakeley E. Griffith, Esq.
                                                                          Snell & Wilmer L.L.P.
                                                      18                  3883 Howard Hughes Parkway, Suite 1100
                                                                          Las Vegas, NV 89169
                                                      19                  Phone: 702.784.5200

                                                      20          BANA is a defendant in this matter. BANA may call one or more witnesses to testify

                                                      21   regarding the facts and circumstances surrounding the allegations in and defenses to the complaint,

                                                      22   including any other relevant facts, circumstances, or information.

                                                      23          BANA has withdrawn non-parties David Dierks, Robert Piaro, and Phil LeConte from its

                                                      24   disclosures because, upon further review and analysis, it has determined that they are not likely to

                                                      25   have information that BANA may use to support its defenses or any other information relevant to

                                                      26   the claims in this action.

                                                      27   ///

                                                      28   ///

                                                                                                          -6-
                                                                                                                                  Plaintiffs' Exhibit 11
                                                       Case 2:18-cv-01919-RFB-BNW Document 147-14 Filed 07/30/21 Page 7 of 15



                                                       1   II.    DOCUMENTS IN THE POSSESSION, CUSTODY, OR CONTROL OF BANA
                                                                  THAT IT MAY USE TO SUPPORT ITS CLAIMS OR DEFENSES
                                                       2

                                                       3          Without conceding their admissibility, BANA identifies the following documents:

                                                       4         BBEG              BEND            DATE                     DESCRIPTION
                                                       5   BANA000001         BANA000039        6/8/2018       Bank of America Deposit Agreement and
                                                                                                               Disclosures
                                                       6   BANA000040         BANA000066        2/6/2015       Bank of America Deposit Agreement and
                                                                                                               Disclosures
                                                       7
                                                           BANA000067         BANA000105        6/8/2018       Bank of America Deposit Agreement and
                                                       8                                                       Disclosures
                                                           BANA000106         BANA000144        11/10/2017     Bank of America Deposit Agreement and
                                                       9                                                       Disclosures
                                                      10   BANA000145         BANA000182        8/1994         Facts About Personal Deposit Account
                                                                                                               Programs, Bank of America Disclosure and
                                                      11                                                       Agreement
                                                           BANA000183         BANA000209        3/4/2016       Bank of America Deposit Agreement and
                                                      12                                                       Disclosures
             3883 Howard Hughes Parkway, Suite 1100




                                                           BANA000210         BANA000210        8/27/2018      Letter R. Zeitlin to B. Moynihan
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           BANA000211         BANA000211        8/27/2018      Letter R. Zeitlin to G. Greener
                         LAW OFFICES

                          702.784.5200




                                                      14   BANA000212         BANA000214        8/10/2018      Letter D. Treuden to D. Leitsch
                               L.L.P.




                                                           BANA000215         BANA00215         8/8/2018       Letter R. Zeitlin to B. Service
                                                      15
                                                           BANA000216         BANA000217        8/14/2018      Letter R. Rogers to D. Treuden and R.
                                                      16                                                       Bernhoft
                                                           BANA000218         BANA000220        8/15/2018      Letter D. Treuden to R. Rogers
                                                      17
                                                           BANA000221         BANA000223        8/9/2018       Letter D. Treuden to A. Frey
                                                      18   BANA000224         BANA000229        8/9/2018       Letter D. Treuden to A. Frey
                                                           BANA000230         BANA000230        8/10/2018      Letter A. Frey to D. Treuden
                                                      19
                                                           BANA000231         BANA000233        8/10/2018      Letter D. Treuden to D. Leitsch, copy
                                                      20                                                       received by A. Frey
                                                           BANA000234         BANA000234        8/27/2018      Letter A. Frey to D. Treuden
                                                      21   BANA000235         BANA000235        8/27/2018      Letter E.C. Rainey to R. Zeitlin
                                                      22   BANA000236         BANA000236        8/16/2018      Email R. Zeitlin to S. Hannah
                                                           BANA000237         BANA000237        8/16/2018      Email R. Zeitlin to S. Hannah
                                                      23
                                                           BANA000238         BANA000238        8/16/2018      Letter S. Hannah to R. Zeitlin
                                                      24   BANA000239         BANA000239        8/27/2018      Letter E.C. Rainey to R. Zeitlin
                                                           BANA000240         BANA000240        8/27/2018      Letter R. Zeitlin to G. Greener
                                                      25
                                                           BANA000241         BANA000241        8/27/2018      Letter R. Zeitlin to B. Moynihan
                                                      26   BANA000242         BANA000242        8/27/2018      Letter R. Zeitlin to B. Moynihan
                                                           BANA000243         BANA000243        9/19/2018      Letter E.C. Rainey to R. Zeitlin
                                                      27
                                                           BANA000244         BANA000246        8/16/2018      Email R. Zeitlin to S. Hannah
                                                      28

                                                                                                      -7-
                                                                                                                              Plaintiffs' Exhibit 11
                                                       Case 2:18-cv-01919-RFB-BNW Document 147-14 Filed 07/30/21 Page 8 of 15



                                                       1
                                                              BBEG           BEND         DATE                    DESCRIPTION
                                                       2   BANA000247    BANA000247     5/9/2013     Annual Escrow Account Disclosure
                                                                                                     Statement for Account ending 1885
                                                       3                                             (Partially Redacted for Confidential
                                                                                                     Information)
                                                       4
                                                           BANA000249    BANA000294     1/2018 -     Chrome Builders Construction, Inc.’s
                                                       5                                9/2018       Business Advantage Account Statements,
                                                                                                     Account ending 4942
                                                       6   BANA000295    BANA000295     9/28/2018    Bank of America Cashier’s Check
                                                                                                     #9506542338 to Chrome Builders
                                                       7                                             Construction, Inc. for $20,905.73
                                                           BANA000296    BANA000297     9/24/2018    Letter Bank of America to Chrome Builders
                                                       8                                             Construction, Inc. re Closure of Account
                                                                                                     ending 4942
                                                       9
                                                           BANA000296    BANA000297     9/24/2018    Letter Bank of America to Chrome Builders
                                                      10                                             Construction, Inc. re Closure of Account
                                                                                                     ending 4942
                                                      11   BANA000298    BANA000393     Various      Bank Policies and Procedures
                                                      12   BANA000394    BANA000411     Various      CFPB Consumer Complaints
             3883 Howard Hughes Parkway, Suite 1100




                                                           BANA000412    BANA000414     8/10/2018    Letter D. Treuden to D. Leitsch
Snell & Wilmer




                                                      13   BANA000415    BANA000434     Various      FDIC/Federal Reserve/CFPB/OCC
                    Las Vegas, Nevada 89169




                                                                                                     Consumer Complaints
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                           BANA000435    BANA000438     Various      Transaction Records
                               L.L.P.




                                                      15   BANA000439    BANA000442     Various      Account Signature Cards
                                                           BANA000443    BANA000517     Various      Transaction Records
                                                      16
                                                           BANA000518    BANA000519     12/27/2017   Account Signature Card for Compliance
                                                      17                                             Consultants LLC
                                                           BANA000520    BANA001897     Various      Transaction Records
                                                      18
                                                           BANA001898    BANA001961     Various      FEC Forms/Filings
                                                      19   BANA001962    BANA001962                  Excel file re Online Account Identification
                                                                                                     Information
                                                      20   BANA001963    BANA001992     Various      Transaction Records
                                                      21   BANA001993    BANA002004     1/21/2010    Settlement Agreement and Order
                                                           BANA002005    BANA002008     Various      FEC Forms/Filings
                                                      22   BANA002009    BANA002011     Various      Transaction Records
                                                      23   BANA002012    BANA002012     1/2013 –     Excel File Containing Transaction Data
                                                                                        8/2018
                                                      24   BANA002013    BANA002042     Various      Transaction Records
                                                      25   BANA002043    BANA002048     Various      FEC Forms/Filings
                                                           BANA002049    BANA002095     Various      Account Signature Cards
                                                      26   BANA002096    BANA002096     12/2017 –    Excel File Containing Transaction Data
                                                                                        8/2018
                                                      27
                                                           BANA002097    BANA002126     Various      FEC Forms/Filings
                                                      28   BANA002127    BANA002128     8/8/2018     Letter J. Parsons to A. Frey

                                                                                             -8-
                                                                                                                    Plaintiffs' Exhibit 11
                                                       Case 2:18-cv-01919-RFB-BNW Document 147-14 Filed 07/30/21 Page 9 of 15



                                                       1
                                                              BBEG           BEND         DATE                   DESCRIPTION
                                                       2   BANA002129    BANA002129     5/2018 –    Excel File re Account Login Activity
                                                                                        8/2018
                                                       3
                                                           BANA002130    BANA002130     9/2015 –    Excel File re Customer Call Log
                                                       4                                8/2018
                                                           BANA002131    BANA002145     Various     FEC Forms/Filings
                                                       5   BANA002146    BANA002146                 Excel File re Address Information
                                                       6   BANA002147    BANA002194     Various     FEC Forms/Filings
                                                           BANA002195    BANA002202     8/24/2013   News21 Article
                                                       7
                                                           BANA002203    BANA002235     Various     FEC Forms/Filings
                                                       8   BANA002236    BANA002236     Various     Excel File re Account Login Activity
                                                           BANA002237    BANA002301     Various     Account Signature Cards
                                                       9
                                                           BANA002302    BANA002308     5/4/2018    Politico Article
                                                      10   BANA002309    BANA002338     Various     Transaction Records
                                                           BANA002339    BANA002339     Various     Excel File Containing Transaction Data
                                                      11
                                                           BANA002340    BANA002369     Various     Transaction Records
                                                      12   BANA002370    BANA002378     1/19/2010   Settlement Agreement and Order re
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                    Courtesy Call, Inc.
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           BANA002379    BANA002409     Various     Articles
                         LAW OFFICES

                          702.784.5200




                                                      14   BANA002410    BANA002555     Various     FEC Forms/Filings
                               L.L.P.




                                                           BANA002556    BANA002556     8/2018      Excel File re Online Account Activity
                                                      15
                                                           BANA002557    BANA002599     Various     FEC Forms/Filings
                                                      16   BANA002600    BANA002603     Various     Articles
                                                           BANA002604    BANA002613     Various     FEC Forms/Filings
                                                      17
                                                           BANA002614    BANA002614                 Excel File re Customer Information
                                                      18   BANA002615    BANA002656     Various     Transaction Records
                                                      19   BANA002657    BANA002773     Various     Account Signature Cards
                                                           BANA002774    BANA002774     2018        Excel File Containing Transaction Data
                                                      20   BANA002775    BANA002995     Various     Account Signature Cards and Related
                                                                                                    Documents
                                                      21
                                                           BANA002995    BANA002996     Various     Chrome Builders Account Information
                                                      22   BANA002997    BANA002997     Various     Excel file re Account Status Information
                                                           BANA002998    BANA003005     Various     FDIC/Federal Reserve/CFPB/OCC
                                                      23                                            Consumer Complaints
                                                      24   BANA003006    BANA004894     Various     Account Opening Policies and Procedures
                                                           BANA004895    BANA004895     2016-2018   Excel File Containing Transaction Data
                                                      25
                                                           BANA004896    BANA005343     Various     Account Statements
                                                      26   BANA005344    BANA005344                 Excel File re Transactional Data
                                                           BANA005345    BANA005345                 Excel File re Transactional Data
                                                      27
                                                           BANA005346    BANA005346     8/17/2018   Email J. Miller to J. Miller, A. Frey re
                                                      28                                            Conversation with Miller

                                                                                             -9-
                                                                                                                  Plaintiffs' Exhibit 11
                                                       Case 2:18-cv-01919-RFB-BNW Document 147-14 Filed 07/30/21 Page 10 of 15



                                                       1
                                                              BBEG           BEND         DATE                    DESCRIPTION
                                                       2   BANA005347    BANA005347     8/17/2018     Email J. Miller to J. Miller, A. Frey re
                                                                                                      Conversation with J. Miller
                                                       3
                                                           BANA005348    BANA005348     8/17/2018     Email R. Forest to R. Forest, A. Frey re
                                                       4                                              Conversation with R. Forest
                                                           BANA005349    BANA005451     6/29/2016     Global Policy Source: Enterprise –
                                                       5                                              Financial Crimes Global Standard
                                                           BANA005452    BANA005455     9/17/2018     CFPB – R. Zeitlin Complaint # 180904-
                                                       6                                              3449326 Details
                                                       7   BANA005456    BANA005460     9/19/2018     CFPB – R. Zeitlin Complaint # 180904-
                                                                                                      3449326 Details
                                                       8   BANA005461    BANA005464     8/20/2018     CFPB – R. Zeitlin Complaint # 180817-
                                                                                                      3411124 Details
                                                       9
                                                           BANA005465    BANA005465     8/27/2018     Letter E.C. Rainey to R. Zeitlin
                                                      10   BANA005466    BANA005466     8/16/2018     Letter S. Hannah to R. Zeitlin
                                                           BANA005467    BANA005471     9/17/2018     CFPB – R. Zeitlin Complaint # 180829-
                                                      11                                              3439362 Details
                                                      12   BANA005472    BANA005474     8/10/2018     Letter D. Treuden to D. Leitsch
             3883 Howard Hughes Parkway, Suite 1100




                                                           BANA005475    BANA005477                   R. Zeitlin FDIC Complaint
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           BANA005478    BANA005478     8/16/2018     Email R. Zeitlin to S. Hannah
                         LAW OFFICES




                                                           BANA005479    BANA005480     8/10/2018     R. Zeitlin Federal Reserve Consumer Help
                          702.784.5200




                                                      14
                               L.L.P.




                                                                                                      Request
                                                      15   BANA005481    BANA005482     8/19/2018     R. Zeitlin Federal Reserve Consumer Help
                                                                                                      Request
                                                      16
                                                           BANA005483    BANA005486     9/4/2018      CFPB – R. Zeitlin Complaint # 180829-
                                                      17                                              3439362 Details
                                                           BANA005487    BANA005490     8/10/2018     Office of the Comptroller of Currency
                                                      18                                              (OCC) - R. Zeitlin Complaint
                                                           BANA005491    BANA005493     8/9/2018      Letter D. Treuden to A. Frey
                                                      19
                                                           BANA005494    BANA005498     9/19/2018     CFPB – R. Zeitlin Complaint # 180829-
                                                      20                                              3439362 Details
                                                           BANA005499    BANA005499     9/19/2018     Letter E.C. Rainey to R. Zeitlin
                                                      21   BANA005500    BANA005500     10/24/2018    Bank of America Account Information for
                                                                                                      American Technology Services LLC
                                                      22
                                                           BANA005501    BANA005501     10/24/2018    Bank of America Account Information for
                                                      23                                              Donor Relations LLC
                                                           BANA005502    BANA005502     10/24/2018    Bank of America Account Information for
                                                      24                                              Unified Data Services LLC
                                                      25   BANA005503    BANA005503     10/24/2018    Bank of America Account Information for
                                                                                                      TPFE Inc.
                                                      26   BANA005504    BANA005504     10/24/2018    Bank of America Account Information for
                                                                                                      Advance Telephony Consultants LLC
                                                      27   BANA005505    BANA005505     10/24/2018    Bank of America Account Information for
                                                                                                      Chrome Builders Construction Inc.
                                                      28

                                                                                             - 10 -
                                                                                                                    Plaintiffs' Exhibit 11
                                                       Case 2:18-cv-01919-RFB-BNW Document 147-14 Filed 07/30/21 Page 11 of 15



                                                       1
                                                                BBEG                BEND             DATE                      DESCRIPTION
                                                       2   BANA005506          BANA005506         10/24/2018     Bank of America Account Information for
                                                                                                                 Integrated Telecom Inc.
                                                       3
                                                           BANA005507          BANA005507         10/24/2018     Bank of America Account Information for
                                                       4                                                         Compliance Consultants LLC
                                                           BANA005508          BANA005508         10/24/2018     Bank of America Account Information for
                                                       5                                                         American Technology Services LLC
                                                           BANA005509          BANA005547         4/7/2017       Deposit Agreement and Disclosures
                                                       6
                                                           BANA005548          BANA005617         1/1/2018 –     Account Statements for American
                                                       7                                          10/31/2018     Technology Services LLC Account ending
                                                                                                                 6874
                                                       8   BANA005618          BANA005644         11/4/2016      Deposit Agreement and Disclosures
                                                       9   BANA005645          BANA005679         02/1994        Bank of America Facts About Business
                                                                                                                 Deposit Account Programs
                                                      10   BANA005680          BANA005733         06/1994        Bank of America Depositor’s Agreement
                                                                                                                 and Electronic Funds Transfer Disclosure
                                                      11                                                         for Checking Accounts, Savings, Time
                                                                                                                 Deposits and IRAs
                                                      12   BANA005734          BANA005760         06/1993        Bank of America Depositor’s Agreement
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                 and Electronic Funds Transfer Disclosure
Snell & Wilmer




                                                      13                                                         for Checking Accounts, Savings, Time
                    Las Vegas, Nevada 89169




                                                                                                                 Deposits and IRAs
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                           BANA005761          BANA005763                        Summaries re Investigation
                               L.L.P.




                                                      15   BANA005764          BANA005764         12/2017 –      Excel File Containing Transaction Data
                                                                                                  8/2018
                                                      16   BANA005765          BANA005765                        Chart re: Administracion De Call Centers
                                                                                                                 SA Panama
                                                      17
                                                           BANA005766          BANA005781                        Summaries re Investigation1
                                                      18   BANA005782          BANA005819         8/7/2018       Calendar Entries re Administration De Call
                                                                                                                 Centers Overview and Attachments
                                                      19
                                                           BANA005820          BANA005820         Various        Excel File Containing Transaction and
                                                      20                                                         Account Detail Data
                                                           BANA005821          BANA005823                        Graphics reflecting transaction data
                                                      21   BANA005824          BANA005824         Various        Excel File Containing Transaction and
                                                                                                                 Account Detail Data
                                                      22
                                                           BANA005825          BANA005846                        Graphics reflecting transaction data
                                                      23   BANA005847          BANA005847         Various        Excel File Containing Transaction and
                                                                                                                 Account Detail Data
                                                      24
                                                           BANA005848          BANA005848         Various        Excel File Containing Account and
                                                      25                                                         Computer Activity Data
                                                           BANA005849          BANA005849                        Graphic reflecting IP addresses and other
                                                      26                                                         information
                                                      27
                                                                  1 As explained in the accompanying email of April 27, 2020, BANA005770-5780 are re-produced
                                                      28   herewith with revised redactions.
                                                                                                        - 11 -
                                                                                                                                 Plaintiffs' Exhibit 11
                                                       Case 2:18-cv-01919-RFB-BNW Document 147-14 Filed 07/30/21 Page 12 of 15



                                                       1
                                                                 BBEG                 BEND              DATE                       DESCRIPTION
                                                       2   BANA005850           BANA005850           Various         Excel File Containing Transaction and
                                                                                                                     Account Detail Data
                                                       3
                                                           BANA005851           BANA005890                           Summaries regarding entity transactions
                                                       4                                                             and graphics regarding same
                                                           BANA005891           BANA005891           Various         Excel File Containing Transaction Data
                                                       5   BANA005892           BANA005896           8/16/2018       Email J. Miller to A. Frey re Conversation
                                                                                                                     with Miller, Jean M.2
                                                       6
                                                           BANA0058973          BANA005902           7/23/2018       ForeignAffairs Article Titled 24 Sentenced
                                                       7                                                             in Multimillion Dollar India-Based Call
                                                                                                                     Center Scam Targeting U.S. Victims
                                                       8   BANA005903           BANA005909           8/27/2018 –     Bank of America meeting appointment
                                                                                                     9/15/2018       details re Zeitlin Matter
                                                       9
                                                           BANA005910           BANA005912           7/27/2018       Pahrump Valley Times Article Titled U.S.
                                                      10                                                             Justice Officials uncover call center scam
                                                           BANA005913           BANA005913                           Excel File Containing Transaction and
                                                      11                                                             Account Detail Data
                                                           BANA005914           BANA005953           7/26/2018       Email D. Watkins to D. Martinez re
                                                      12                                                             Charities/PAC Scam Project and
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                     attachments to same
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           BANA005954           BANA005957                           Excel Files Containing Transaction and
                         LAW OFFICES




                                                                                                                     Account Detail Data
                          702.784.5200




                                                      14
                               L.L.P.




                                                           BANA005958           BANA005958           2/7/2020        UPS Delivery Confirmation
                                                      15   BANA005959           BANA005959           8/30/2018       Email R. Forest to J. Miller re Zeitlin
                                                                                                                     Timeline
                                                      16
                                                           BANA005960           BANA005964           8/29/2018       Investigation Timeline
                                                      17   BANA005965           BANA005965           8/17/2018       Email A. Frey to R. Forest and J. Miller
                                                                                                                     re Zeitlin
                                                      18
                                                           BANA005966           BANA005966                           Summary re Investigation
                                                      19   BANA005967           BANA005967           8/29/2018       Email J. Miller to R. Forest forwarding
                                                                                                                     investigation document attachment
                                                      20   BANA005968           BANA005968                           Flow Chart re Donations
                                                      21   BANA005969           BANA005969           8/17/2018       Email A. Frey to R. Forest re Zeitlin and
                                                                                                                     attachments
                                                      22   BANA005970           BANA005970                           Flow Chart re Administracion De Call
                                                                                                                     Centers SA Panama
                                                      23   BANA005971           BANA005971                           Summary of Investigation
                                                      24

                                                      25           2 As explained in the email of April 27, 2020, BANA005892-5896 were re-produced with revised
                                                           redactions.
                                                      26           3 On February 21, 2020, BANA produced a UPS delivery confirmation bates stamped
                                                           BANA005897. BANA’s production of documents on April 27, 2020 inadvertently includes a different
                                                      27   document, the first page of a July 23, 2018, Foreign Affairs article, also labeled BANA005897. Herewith,
                                                           BANA produces again the UPS Delivery confirmation, revised to be labeled as BANA005958, and
                                                      28   BANA005897 will be used for the Foreign Affairs article.
                                                                                                           - 12 -
                                                                                                                                     Plaintiffs' Exhibit 11
                                                       Case 2:18-cv-01919-RFB-BNW Document 147-14 Filed 07/30/21 Page 13 of 15



                                                       1
                                                                  BBEG               BEND            DATE                     DESCRIPTION
                                                       2   BANA005972           BANA005972                       Flow Chart re Donations
                                                       3   BANA005973           BANA005977        9/25/2018      Email J. Miller to R. Forest
                                                           BANA005978           BANA005979        9/24/2018      Email J. Miller to R. Forest re Expedited
                                                       4                                                         Account Closures
                                                           BANA005980           BANA005980        8/29/2018      Email A. Frey to J. Miller and R. Forest
                                                       5                                                         re High Level Summary
                                                       6   BANA005981           BANA005981                       Investigation Summary
                                                           BANA005982           BANA005986                       Investigation Summary
                                                       7
                                                           BANA005987           BANA005989        8/9/2018       Email A. Guibernau to D. O’Reilly re
                                                       8                                                         Charities/PAC Scam Project
                                                           BANA005990           BANA005991        7/30/2018      Email D. O’Reilly to D. Martinez, cc F.
                                                       9                                                         Danek and A. Guibernau re
                                                                                                                 Charities/PAC Scam Project
                                                      10   BANA005992           BANA005994        7/30/2018      Emails between D. O’Reilly and A.
                                                                                                                 Guibernau re Charities/PAC Scam
                                                      11                                                         Project
                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13           These documents are produced via a password protected link and have been emailed to
                    Las Vegas, Nevada 89169
                         LAW OFFICES




                                                           counsel. In addition, without conceding their admissibility, BANA identifies all documents
                          702.784.5200




                                                      14
                               L.L.P.




                                                      15   identified by any party in their disclosures, discovery responses, or documents disclosed in this

                                                      16   litigation.

                                                      17           BANA will supplement this disclosure as required by the Federal Rules of Civil Procedure

                                                      18   and any applicable scheduling order entered by the Court.

                                                      19   III.    COMPUTATION OF ANY CATEGORY OF DAMAGES

                                                      20           BANA does not claim any damages, but it may seek reasonable attorney’s fees and costs in

                                                      21   defense of this action.

                                                      22   IV.     APPLICABLE INSURANCE AGREEMENTS

                                                      23           BANA has no insurance policy or reimbursement or indemnity agreement that in all

                                                      24   reasonable possibility would be called upon to respond in whole or in part to the claims in this

                                                      25   lawsuit.

                                                      26   ///

                                                      27   ///

                                                      28   ///

                                                                                                       - 13 -
                                                                                                                                Plaintiffs' Exhibit 11
                                                       Case 2:18-cv-01919-RFB-BNW Document 147-14 Filed 07/30/21 Page 14 of 15



                                                       1        DATED September 4, 2020.
                                                                                               SNELL & WILMER L.L.P.
                                                       2

                                                       3                                   By: /s/Kiah D. Beverly-Graham
                                                                                              Amy F. Sorenson, Esq.
                                                       4                                      Nevada Bar No. 12495
                                                                                              Blakeley E. Griffith, Esq.
                                                       5                                      Nevada Bar No.: 12386
                                                                                              Kiah D. Beverly-Graham, Esq.
                                                       6                                      Nevada Bar No. 11916
                                                                                              3883 Howard Hughes Parkway, Suite 1100
                                                       7                                      Las Vegas, NV 89169
                                                                                              Attorneys for Defendant Bank of America, N.A.
                                                       8

                                                       9

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                               - 14 -
                                                                                                                      Plaintiffs' Exhibit 11
                                                       Case 2:18-cv-01919-RFB-BNW Document 147-14 Filed 07/30/21 Page 15 of 15



                                                       1                                      CERTIFICATE OF SERVICE
                                                       2       I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen years,

                                                       3   and I am not a party to, nor interested in, this action. On this date, I caused to be served a true and

                                                       4   correct copy of the foregoing on all parties appearing herein by the method indicated:

                                                       5                          U.S. Mail

                                                       6                          U.S. Certified Mail

                                                       7            X             Electronic Mail (E-mail)

                                                       8                          Overnight Mail

                                                       9                          Federal Express

                                                      10                          Hand Delivery

                                                      11                          Electronic Filing

                                                      12   and addressed to:
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           Thomas E. Kimble, Esq. tekimble@bernhoftlaw.com
                         LAW OFFICES




                                                           Roger Bernhoft, Esq. rgbernhoft@bernhoftlaw.com
                          702.784.5200




                                                      14
                               L.L.P.




                                                           Daniel J. Treuden, Esq. djtreuden@bernhoftlaw.com
                                                      15   The Bernhoft Law Firm, S. C.
                                                           1402 E. Cesar Chavez Street
                                                      16   Austin, TX 78702
                                                      17
                                                           Attorneys for Plaintiffs
                                                      18
                                                                    DATED: September 4, 2020.
                                                      19
                                                                                                            /s/Debbie Shuta
                                                      20                                                  An Employee of Snell & Wilmer L.L.P.
                                                           4813-6328-5695.1
                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           - 15 -
                                                                                                                                     Plaintiffs' Exhibit 11
